Opinion filed March 10, 2011




                                               In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-09-00129-CV
                                         __________

                           HELLAS CONSTRUCTION, INC.

                                                 V.

   EAGLE CONSTRUCTION AND ENVIRONMENTAL SERVICES, L.P.


                             On Appeal from the 91st District Court

                                     Eastland County, Texas

                               Trial Court Cause No. CV-06-40613


                             MEMORANDUM                  OPINION
       Appellant,   Hellas     Construction,   Inc.,   and   appellee,   Eagle   Construction   and
Environmental Services, L.P., have filed a joint motion to dismiss this appeal pursuant to TEX. R.
APP. P. 42.1(a)(2). In the motion, the parties state that they “have reached an agreement to settle
and compromise their differences” arising from the underlying litigation. The parties further
request the court to set aside the trial court’s judgment without regard to the merits and remand
the case to the trial court for rendition of judgment in accordance with the parties’ agreement
pursuant to Rule 42.1(a)(2)(B).
       Therefore, in accordance with the parties’ request, the trial court’s judgment is set aside,
and this case is remanded to the trial court for further proceedings in accordance with the parties’
agreement.
       The joint motion to dismiss is granted, and the appeal is dismissed.

                                                     PER CURIAM



March 10, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2